Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-2 and 5-7 are rejected under 35 USC 103 (a) as being unpatentable over in view Kamiya (US Pat. 10,155,392) of Okazama et al. (US Pub. 2019/0193438)
          Okazama et al. disclose in Figures 1-4B an inkjet printer comprising:
          Regarding a part of claim 1, a liquid storing unit (10) having an injection port (13) through which liquid is injected (Figure 3);
a first cover (100) including a cap (150) configured to close the injection port (13), the first cover (100) being movable between a closing position at which the cap (150) closes the injection port (13), and an opening position at which the cap (150) opens the injection port (13) (Figures 2-4B); and
a second cover (11) being movable between a covering position at which the inner face covers the first cover (100) at the closing position, with the first cover at the closing position being located at an underside, and a cover opening position at which the inner face does not cover the first cover (100) at the closing position, the inner face being inverted when the second cover (11) moves between the covering position and the cover opening position, wherein the cap (150), when viewed in a vertical direction, the second cover (11) at the cover opening position when the first cover (100) moves between the closing position and the opening position (Figures 1-4B).
          Regarding claim 2, wherein the cap (150), when viewed in the vertical direction, does not overlap the second cover (11) at the cover opening position when the first cover (100) moves between the closing position and the opening position (Figures 3-4B).
          Regarding claim 5, wherein the liquid storing unit (10) includes, at a side face thereof, a view window through which an interior is viewable, and when viewed in a horizontal direction, the second cover (11) at the cover opening position does not overlap the view window (an unmarked view window that has a rectangular shape and is close by a number 13) (Figure 3).
         Regarding claim 6, a liquid storing device (10) comprising a pivot shaft (not shown) pivotally supporting the second cover (11) between the covering position and the cover opening position, wherein the second cover (11) includes a fitting portion fitting around the pivot shaft and maintaining a fitting state by an elastic force, and a force acting against the elastic force is 

          However, Kamiya does not disclose the second cover that includes at an inner face thereof, a display unit configured to display information relating to the liquid and a cap of the first cover does not overlap the display unit; and a recording apparatus comprising the liquid storing device and a recording unit configured to perform recording onto a recording medium by liquid supplied from the liquid storing device.
          Okazama et al. disclose in Figures 1-5 a liquid ejecting apparatus comprising:
          Regarding a part of claim 1, the second cover (24) includes at an inner face (24a) thereof, a display unit (24b) configured to display information relating to the liquid and a cap (28) of the first cover (26) does not overlap the display unit (24b) (Figures 3-5, paragraph 0062).
         Regarding claim 7, a recording apparatus (10) comprising the liquid storing device (25) and a recording unit (49) configured to perform recording onto a recording medium (P) by liquid supplied from the liquid storing device (25) (Figure 1 and 5).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Okazama et al. in the Kamiya’s  inkjet printer for the purpose of facilitating an ink replenishment into an ink container.
                
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 4,914,453; US Pat. 9,707,769; US Pub. 2006/0119671; US Pub. 2017/0043586) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
liquid storing device comprising an angle that is formed by a normal line of an inner face, which is provided with the display unit of the second cover at the cover opening position, with respect to a horizontal plane is Ø, there is obtained Tan  Ø≥1 in the combination as claimed.

         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storing device comprising a second cover that is located at the covering position, the cover opening position, and a position therebetween, a position of a display unit is located upside of an injection port in the vertical direction
in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853